Citation Nr: 1608734	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-14 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a lumbar spine disorder, and if so, whether service connection may be granted. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in February 2016.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The August 1968 rating decision that denied service connection for a lumbar spine disorder is final as the Veteran did not initiate an appeal or submit new and material evidence within one year of that decision.  

2.  Evidence received since the August 1968 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a lumbar spine disorder. 

3.  The Veteran's degenerative joint disease of the lumbar spine had its onset in service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria to establish entitlement to service connection for degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim

Prior Decision

The claim of service connection for a lumbar spine disorder was denied in an August 1968 rating decision.  The claim was denied on the basis that there was no evidence of a current disability.   

No correspondence was received from the Veteran and no additional evidence was received within one year of the August 1968 rating decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the claim became final as to all evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the August 1968 rating decision, new evidence added to the record consists of VA treatment records, the Veteran's February 2016 Board hearing testimony, and a February 2011 VA examination report.  The evidence includes a diagnosis of lumbar spine degenerative arthritis.  The absence of a current disability was the element of service connection upon which the final denial was based.  Accordingly, this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  It is therefore material and sufficient to reopen the previously-denied claim.  Shade.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

As VA has acknowledged, the Veteran's service treatment records document treatment for a low back strain three separate times from July 1956 to August 1956.  He was treated with heat and aspirin.  Further, the Veteran testified that he injured his back in a rodeo in 1955 or 1956.  The RO has conceded that the Veteran participated in rodeo work while in service.  Moreover, following his separation from active service, VA treatment records reveal ongoing complaints of low back pain and a diagnosis of degenerative arthritis of the lumbar spine.  

The Board acknowledges that the February 2011 VA examination provided a negative nexus opinion.  However, the Board finds that the examiner's opinion was based on an inaccurate factual background, noting that there is no evidence of record for treatment of a back injury in service.  As indicated above, the VA has acknowledged that the Veteran sought treatment three times during service for a back injury.  As such, the Board affords the February 2011 VA examiner's opinion little probative value.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).

The Veteran contends that he injured his back in service and has had back problems ever since service.  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. § 3.309.  The Board finds the Veteran's statements to be competent and credible.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to these statements.

Given the Veteran's report of recurrent back pain in service, his credible lay statements that his symptoms have continued since service and his current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's degenerative arthritis of the lumbar spine is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative arthritis of the lumbar spine is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder; to that extent only, the appeal is granted.

Service connection for degenerative arthritis of the lumbar spine is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


